— Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered January 3, 2012, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Edmunson, 109 AD3d 621 [2013]; cf. People v Nugent, 109 AD3d 625 [2013]).
The defendant’s remaining contention, raised in his pro se
*890supplemental brief, that his indictment was jurisdictionally defective, is without merit (see People v Jones, 22 NY3d 53, 57-58 [2013]; see generally People v Rossborough, 101 AD3d 1775 [2012]). Balkin, J.E, Lott, Roman and Miller, JJ., concur.